 

Exhibit 10.03

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 14, 2019
(the “Effective Date”), by and between collectively, India Globalization
Capital, Inc., (“IGC”, “Employer”) a corporation organized under the laws of
Maryland, and Claudia Grimaldi (“Executive”), an individual residing in the
State of Maryland, on the following terms and conditions:

 

RECITALS:

 

A. The Employer desires to be assured of the continued services of Executive;
and

 

B. Executive desires to continue to be employed by the Employer as an Executive
upon the terms, covenants and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

 

1.    Employment Period. Executive shall be employed subject to the terms and
conditions set forth in this Employment Agreement. The Employment Period shall
be for five years, terminating on May 8, 2023, unless renewed by the Employer.
Employer hereby agrees to continue to employ Executive as its Vice-President and
Principal Financial Officer, and Executive agrees to accept such appointment for
the period beginning on the Effective Date and ending on the fifth anniversary
of the Effective Date (the “Employment Period”). Thereafter, Executive’s
employment shall continue until terminated in accordance with this Agreement.

 

2.    Performance of Duties.

 

2.1. Executive agrees that during the Employment Period, she shall devote
her full normal and customary working time, energies and talents exclusively to
serving in the capacity of Executive of Employer and to performing such
other duties consistent with her position, as may be properly assigned to her by
the Chief Executive Officer of Employer (the “CEO”). She will carry out such
duties faithfully, efficiently and in a professional manner.

 

2.2. In addition to the limitations imposed upon Executive by the Restrictive
Covenants contained in Section 4, Executive during the Employment Period, may:

 

2.2.1. serve in up to two entities as, a consultant, manager, agent, or director
of, any corporation, partnership or other entity, other than Employer, including
civic, charitable, or other public service organizations provided that in no
case such service, employment, or position would have a material adverse effect
upon the ability of Executive to perform her duties hereunder or create a
conflict of interest with the Employer;

 

 

--------------------------------------------------------------------------------

 

 

2.2.2. have an ownership interest in up to two enterprises other than Employer
if such ownership interest would not have a materially adverse effect upon the
ability of Executive to perform her duties hereunder or create a conflict of
interest with the Employer.

 

3.    Compensation. Subject to the terms and conditions of this Agreement,
Employer shall compensate Executive for her services as follows:

 

3.1. Executive shall receive, for each consecutive twelve (12) month period
beginning on the Effective Date and ending on each anniversary thereof, assuming
the Agreement has not been terminated pursuant to Section 5 of this Agreement, a
rate of pay equal to One Hundred and Fifty Thousand Dollars ($150,000.00) per
year (“Base Pay”). Such compensation shall be payable in substantially equal
monthly or more frequent installments and subject to customary tax withholding.
Such Base Pay shall be evaluated annually.

 

3.2. Executive shall receive, incentive bonuses in the form of cash, and or IGC
common stock for achieving targets as agreed between Employer and Executive.

 

3.3. Executive shall be entitled to receive benefits on the same terms and
conditions as other similarly situated employees pursuant to the terms and
conditions of any applicable plan or Employer policy, including but not limited
to plans as mentioned in Attachment 1, which are subject to change at the sole
discretion of Employer.

 

3.4. Executive shall be reimbursed by Employer for all reasonable business,
promotional, travel and entertainment expenses incurred or paid by Executive
during the Employment Period in the performance of Executive’s services under
this Employment Agreement.

 

4.    Restrictive Covenants. Executive acknowledges and agrees that:

 

4.1. The agreements and covenants contained in this Section 4 are essential to
protect the business interests of Employer and Employer will not enter into this
Agreement but for such agreements and covenants. Accordingly, Executive
covenants and agrees to this Section 4.

 

4.2. Confidential Information. The Employer and Employee shall be bound by a
separate confidentiality agreement.

 

4.3 Notice of Immunity Under the Defend Trade Secrets Act of 2016. The Employee
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made: (a) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed under seal in a lawsuit or other proceeding. If the

 

 

--------------------------------------------------------------------------------

 

 

Employee files a lawsuit for retaliation by the Employer for reporting a
suspected violation of law, the Employee may disclose the Employer’s trade
secrets to the Employee’s attorney and use the trade secret information in the
court proceeding if the Employee files any document containing trade secrets
under seal, and does not disclose trade secrets, except pursuant to court order.

 

4.4. Non-Competition. The Employer and Employee shall be bound by a separate
Non-Competition agreement.

 

4.5. Executive understands that the foregoing restrictions may limit her ability
to engage in a business similar to Employer’s Business for the duration of the
Non-Competition Period but acknowledges that she will receive sufficiently high
remuneration and other benefits to justify such restriction as an Executive of
Employer pursuant to this Agreement.

 

4.6. Notwithstanding the generality of any other provision of this Agreement,
during the Non-Competition Period, it shall not be a violation of Section 2.2 or
this Section 4 for Executive to (i) be an owner, partner, officer, director,
manager, employee, consultant, agent, independent contractor, member or
stockholder of any person or entity that does not compete with the Business of
Employer or (ii) make unlimited investments with other family members in any
person or entity that does not compete with the Business of Employer.

 

4.7. Remedies. If Executive breaches any of the provisions contained in Sections
4 (the “Restrictive Covenants”), Employer shall have the following rights and
remedies, each of which shall be enforceable, and each of which is in addition
to, and not in lieu of, any other rights and remedies available to Employer at
law or in equity.

 

4.7.1. Executive shall account for and pay over to Employer all compensation,
profits, and other benefits which inure to Executive’s benefit which are derived
or received by Executive or any person or business entity controlled by
Executive, resulting from any action or transactions constituting a breach of
any of the Restrictive Covenants.

 

4.8. Notwithstanding the provisions of Section 4, Executive acknowledges and
agrees that in the event of a violation or Executive’s threatened violation of
any of the Restrictive Covenants, Employer shall have no adequate remedy at law
and shall therefore be entitled to enforce each such provision by temporary or
permanent injunction or mandatory relief obtained in any court of competent
jurisdiction without the necessity of proving damages, posting any bond or other
security, and without prejudice to any other rights and remedies that may be
available at law or in equity.

 

 

--------------------------------------------------------------------------------

 

 

4.9. Proprietary Rights. Executive acknowledges and agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
employee files, client files, and any materials made by Executive or by Employer
during the period of Executive’s employment are the property of Employer and
shall not be used by Executive in any way adverse to Employer’s interests while
she is so employed by Employer.

 

5. Termination and Compensation Due Upon Termination. Executive’s right to
compensation for the period after the date Executive’s employment with Employer
terminates shall be determined in accordance with the following:

 

5.1. Termination Without Cause. In the event Employer terminates Executive’s
employment during the Employment Period without Cause, Employer shall pay
Executive compensation, incentive compensation and benefits as specified in
Section 3 through the equivalent of one and half years during which time
Executive shall be entitled to:

 

5.1.1. receive payment of her salary in accordance with the provisions of
Section 3;

 

5.1.2. continued participation in the benefit plans of Employer available at
that time.

 

5.2. Voluntary Resignation. Executive may terminate her employment with Employer
for any reason (or no reason at all) at any time by giving Employer ninety (90)
days prior written notice of voluntary resignation; provided, however, that
Employer may decide that Executive’s voluntary resignation be effective
immediately upon notice of such resignation. Employer shall have no obligation
to make payments to Executive in accordance with the provisions of Section 3 for
periods after the date on which Executive’s employment terminates due to
Executive’s voluntary resignation, including in the event Employer accelerates
the effectiveness of the resignation in accordance with this Section 5.2.

 

5.3. However, for purposes of this Section 5, if Executive provides notice of
her resignation within thirty (30) days following the occurrence of one of the
following events, Executive shall be deemed to be Terminated without Cause in
accordance with Section 5.1:

 

5.3.1. the relocation of Executive’s office more than one hundred (100) miles
from Bethesda, Maryland without Executive’s consent;

 

5.3.3. a material breach of any of the provisions of this Agreement by the
Employer that remains uncured for 90 days after notice is given to the Employer
by the Employee in writing.

 

5.3.4. a change of control of IGC.

 

5.4. Termination for Cause. If Executive is terminated for Cause, as defined
below, Employer shall have no obligation to make any payments to      

 

 

--------------------------------------------------------------------------------

 

 

Executive in accordance with the provisions of Section 3 or otherwise for
periods after Executive’s employment with Employer is terminated because of
Executive’s termination for Cause. For purposes of this Section 5.4, Executive
shall be considered terminated for “Cause” if she is discharged by Employer on
account of the occurrence of one or more of the following events:

 

5.4.1. Executive comes to work intoxicated or becomes habitually addicted to
drugs or alcohol, as confirmed by the written opinion of a medical doctor;

 

5.4.2. Executive breaches a material obligation of this agreement, including but
not limited to intentionally disclosing Confidential Information in violation of
Section 4.1.1 or engages in any action in violation of Section 4.1.2.

 

5.4.3. Employer is directed by regulatory or governmental authorities to
terminate the employment of Executive or Executive intentionally engages in
activities that cause actions to be taken by regulatory or governmental
authorities that have a material adverse effect on Employer;

 

5.4.4. Executive is convicted of a felony crime (other than a felony resulting
from a minor traffic violation);

 

5.4.5. Executive disregards her duties under this Agreement after (A) written
notice has been given to Executive by the Board that it views Executive to be
disregarding her duties under this Agreement and (B) Executive has been given a
period of thirty (30) days after such notice to cease such misconduct. However,
no notice or cure period shall be required hereunder if Executive’s disregard of
her duties is flagrant and has materially and adversely affected Employer or is
illegal;

 

5.4.6. Executive commits an act of fraud against Employer, violates a duty of
loyalty to Employer, or violates an obligation owed to Employer pursuant to
Sections 2 or 4 hereof.

 

5.5. In the event Employer attempts to terminate Executive’s employment pursuant
to

 

Section 5.4 and it is ultimately determined that the Employer lacked Cause, the
provisions of Section 5.1 shall apply and, in addition to any other remedies
that Executive may have, Executive shall be entitled to receive the payments
called for by Section 5.1 with interest on any past due payments at the rate of
three percent (3%) per year from the date on which the applicable payment would
have been made, plus Executive’s costs and expenses (including but not limited
to reasonable attorneys’ fees) incurred in connection with such dispute and
interest thereon at the rate of three percent (3%) per year from the date
incurred by the Executive.

 

5.6. Employer shall have no obligation to make payments to Executive in
accordance with the provisions of Section 3 for periods should Executive die or
become permanently disabled except payments due and owing as of such date.

 

5.7. Executive shall be deemed permanently disabled if, in the opinion of a
licensed physician approved by Employer’s CEO, Executive has become (either
mentally or

 

 

--------------------------------------------------------------------------------

 

 

physically) totally and permanently incapable of performing the essential
functions of Executive’s position, with or without reasonable accommodation.
Notwithstanding the foregoing, this Agreement may not be terminated if said
termination would violate applicable federal or state laws governing disabled
persons.

 

6.   Indemnification. Executive shall be defended, held harmless by and
indemnified by Employer to the fullest extent permitted by applicable law
(including, but not limited to payment of all legal fees and costs) against
claims asserted against her by third parties, arising out of, or related to, the
business of the Employer or Executive’s services for Employer or its affiliates,
where such services were within the scope of authority of Executive, or
specifically authorized in advance by Employer. However, Employer shall have no
obligation to defend, indemnify or hold Executive harmless from any claims
relying in whole or in part upon any intentionally tortious, grossly negligent
or fraudulent conduct, or willful or reckless misconduct by Executive. This duty
of indemnification shall survive the termination of this Agreement for a period
of two years and is intended to be in addition to and not in lieu of any
indemnification right of Executive that may be contained in the Bylaws or
Articles of Incorporation of Employer.

 

7.    Assignment and Successors. This Agreement is personal in its nature and
neither of the parties shall, without the written consent of the other, which
may be given or withheld in the absolute discretion of each, assign, delegate or
otherwise transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, transfer or
sale of all or substantially all of the assets or other reorganization of the
Employer with or to any other individual(s) or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties and obligations of the Employer hereunder; provided, however,
Employer shall continue to remain obligated hereunder.

 

8.    Governing Law and Venue. This agreement will be governed by and construed
in accordance with the laws of the State of Maryland without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction. Any suit, action or
proceeding arising out of or relating to this Agreement must be instituted in
the state or federal courts located in the State of Maryland, to the
jurisdiction of which each of the parties hereby expressly and irrevocably
agrees to submit. The parties agree to enter into mediation prior to trial in
any suit, action, or proceeding arising out of or relating to this Agreement.

 

9.    Entire Agreement. This Agreement embodies the entire agreement of the
parties respecting the matters within its scope. This Agreement supersedes all
prior agreements of the parties on this subject matter. There are no
representations, warranties or agreements, whether express or implied, or oral
or written, with respect to the subject matter, except as set forth herein.

 

 

--------------------------------------------------------------------------------

 

 

10.  Modifications. This Agreement shall not be modified by any oral agreement,
either express or implied, and all modifications shall be in writing and signed
by the parties.

 

11.  Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions shall not be deemed a waiver of such terms, covenant or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power at any one or more times be deemed a
waiver or relinquishment of such right or power at any other time or times. All
waivers shall be in writing and signed by Executive and Employer.

 

12.  Survival. The following provisions of this Agreement shall survive the
termination of the employment relationship, regardless of the reason for
termination or when or on what terms this Agreement was terminated: Sections 4
and 5.

 

13.  Headings. The section and Section headings in this Agreement are for the
purpose of convenience only and shall not limit or otherwise affect any of its
terms.

 

14.   Waiver of Jury Trial. The parties acknowledge that they are hereby waiving
any right to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
Employment.

 

15.  Attorneys’ Fees. Executive and the Employer agree that in any dispute
resolution proceedings arising out of this Agreement, the prevailing party shall
be entitled to its or her reasonable attorneys’ fees and costs incurred by it or
her in connection with resolution of the dispute, in addition to any other
relief granted.

 

16.  Severability. In the event that it is determined that any portion of this
Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any
determination striking any portion of this Agreement shall be done as narrowly
as possible so as to give as much effect as possible to the intentions of the
parties under this Agreement.

 

17.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

 

18.  Notices. All notices and other communications provided for in the Agreement
shall be in writing and will be deemed duly given (a) when delivered by hand or
electronic mail, (b) two (2) days after being given to an express courier with a
reliable system for tracking delivery, (c) when sent by confirmed email or (d)
five (5) days after the day of

 

--------------------------------------------------------------------------------

 

 

mailing, when mailed by registered or certified mail, return receipt requested,
postage prepaid, and addressed as set forth below. A party may from time to time
change its address or designee for notification purposes by giving the other
party written notice of the new address or designee and the date upon which it
will become effective. The addresses for such notices shall be:

 

If to Executive:

Claudia Grimaldi

Email: cgrimaldi@igcinc.us

 

If to Employer:

India Globalization Capital, Inc.

Attention: CEO

 

19.  Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), including the exceptions thereto, and shall be construed and
administered in accordance with such intent. Notwithstanding any other provision
of this Agreement, payments provided under this Agreement may only be made upon
an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such termination of employment constitutes a “separation from
service” under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Employee on account of non-compliance with Section 409A. Notwithstanding any
other provision of this Agreement, if at the time of Employee’s termination of
employment, Employee is a “specified employee”, determined in accordance with
Section 409A, any payments and benefits provided under this Agreement that
constitute “nonqualified deferred compensation” subject to Section 409A that are
provided to Employee on account of Employee’s separation from service shall not
be paid until the first payroll date to occur following the six-month
anniversary of Employee’s termination date (“Specified Employee Payment Date”).
The aggregate amount of any payments that would otherwise have been made during
such six-month period shall be paid in a lump sum on the Specified Employee
Payment Date without interest and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. If Employee dies
before the Specified Employee Payment Date, any delayed payments shall be paid
to the Employee’s estate.

 

20.  Taxes. Executive acknowledges that Employer has not provided any tax advice
to Executive in connection with this Agreement and has been advised by Employer
to seek tax

 

 

--------------------------------------------------------------------------------

 

 

advice from Executive’s own tax advisors regarding this Agreement and payments
and benefits that may be made to Executive pursuant to the Agreement.

 

21.  Attachments. IGC Insider Trading and Reporting Policy.

 

22. Agreement Read, Understood and Fair. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

 

          ********************************

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the Effective Date.

 

INDIA GLOBALIZATION CAPITAL, INC.

 

 

By: __________________

Name: Ram Mukunda

Title: CEO

 

 

 

By: ___________________________

Name: Claudia Grimaldi

Title: Executive

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ATTACHMENT 1

 

The terms set out in Section 3 are subject to annual review and update by the
Board of IGC:

 

Section 3.3: The Employer shall provide the Executive with an automobile, plus
gas and maintenance expenses, to be used by Executive in connection with the
performance of her duties for Employer. Monthly lease payments, for the
Employer, for such automobile shall not exceed $450 per month. The Executive
shall reimburse the Employer $95 per month for personal use of the automobile.

 